United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-3490
                       ___________________________

                            Shawn Michael Manning

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

  C.J. Ryan, Sheriff; Dean Naylor, Captain; Matt McCleary, Lieutenant; Bailey,
   Sargent; Dahm, Sargent; Jeff Long, Jail Staff; Bishop, Jail Staff; Muscatine
                        County; Unknown Officers, #1-3

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                   for the Southern District of Iowa - Central
                                 ____________

                           Submitted: August 6, 2021
                           Filed: September 20, 2021
                                   [Published]
                                 ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
       Shawn Manning appeals from the district court’s1 adverse grant of summary
judgment based on qualified immunity in this action brought against prison officials
under 42 U.S.C. § 1983. While we affirm the decision of the district court for the
reasons noted, we write to make clear that prisoners and pretrial detainees have a right
to be free from arbitrary or permanent limitations on visits with family members.

       Between October 2017 and August 2018, Manning was a pretrial detainee at the
Muscatine (Iowa) County Jail (“MCJ”). At the time, Manning had two children
between the ages of 11 and 13 years old. In August 2018, Manning filed a pro se
complaint against the Muscatine County Sheriff and various MCJ officials and staff
claiming the defendants violated his constitutional rights. Specifically, Manning
alleged that while detained at MCJ he was denied visitation with his children, due to
a blanket policy at MCJ prohibiting pretrial detainees from visitations by minor
children.2 As a result of this policy, Manning had no visitation with his children
during his detention at MCJ. Among other things, Manning sought injunctive relief,
punitive damages, and an order directing MCJ change its policy.

       Defendants moved for summary judgment claiming qualified immunity, arguing
that Manning’s alleged right to see his children was not clearly established. The
district court granted defendants’ motion, noting that Manning offered no cases to
demonstrate that a reasonable official would have been aware the defendants’ conduct
under the MCJ policy was unconstitutional. Manning appeals.




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
      2
        Manning also raised other claims, but the only meaningful question raised on
appeal relates to visitation with his children. See Ahlberg v. Chrysler Corp., 481 F.3d
630, 638 (8th Cir. 2007) (points not meaningfully argued on appeal are waived). In
his reply brief, Manning abandoned all other issues.

                                          -2-
       We review the grant of summary judgment on the basis of qualified immunity
de novo. Michael v. Trevena, 899 F.3d 528, 531 (8th Cir. 2018). “[O]fficers are
entitled to qualified immunity under § 1983 unless (1) they violated a federal statutory
or constitutional right, and (2) the unlawfulness of their conduct was clearly
established at the time.” Id. (quotation omitted). “Clearly established” means that,
“at the time of the challenged conduct, the contours of a right are sufficiently clear
that every reasonable official would have understood that what he is doing violates
that right.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (cleaned up) (quotation
omitted). “We do not require a case directly on point, but existing precedent must
have placed the statutory or constitutional question beyond debate.” Id.

       After reviewing the law, we have determined that our case law up to now has
not necessarily made clear that the MCJ officials violated Manning’s constitutional
rights by enforcing the blanket prohibition on visitation with minor children, and so
qualified immunity was appropriate to protect the defendants from liability. To that
end, we affirm the decision of the district court.

       The time is ripe, however, to clearly establish that such behavior may amount
to a constitutional violation in the future. In Turner v. Safley, a case involving inmate
marriage, the Supreme Court held that prisoners retain a limited constitutional right
to intimate association, and any limitations must be “reasonably related to legitimate
penological interests.” 482 U.S. 78, 89, 95-96 (1987). Years later, in Overton v.
Bazzetta, the Supreme Court explained that, consistent with Turner, limitations on
visitation privileges may be unconstitutional if “applied in an arbitrary manner to a
particular inmate,” but not if imposed “for a limited period as a regular means of
effecting prison discipline.” 539 U.S. 126, 137 (2003). With those decisions in mind,
we join the Seventh Circuit in holding that prison officials who permanently or
arbitrarily deny an inmate visits with family members in disregard of the factors
described in Turner and Overton have acted in violation of the Constitution. See
Easterling v. Thurmer, 880 F.3d 319, 323 (7th Cir. 2018).

                                          -3-
       Notwithstanding our holding above, in this case it is unclear whether reasonable
officials would have known that their conduct was even arguably unlawful.
Accordingly, we affirm the decision of the district court.
                      ______________________________




                                         -4-